United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.H., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Rochester, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-955
Issued: November 25, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
OnMarch 12, 2013appellant filed a timely appeal from a February 25, 2013 merit
decision of the Office of Workers’ Compensation Programs’(OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish a recurrence of
disability beginning December 11, 2012 causally related to her November 22, 2011employment
injury.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On December 5, 2011 appellant, then a 53-year-old window clerk,filed a traumatic injury
claimalleging that on November 22,2011 she sustained an injury when a container door fell on
her back at work. Appellant did not stop work.
In a November 23, 2011 report, Dr. George Anstadt, a treating physician Board-certified
in preventive medicine, noted appellant’s history of injury, which included that while she was
closing the top of a metal gate, after she slammed the door shut, she bent down and pulled out
the bottom shelf and the top shelf popped loose and slammed down across her upper back. He
diagnosed cervical strain and contusion of the thorax, chest wall strain. Dr. Anstadt placed
restrictions on lifting,pushing, pulling over five pounds and reaching over the shoulder. In a
December 2, 2011 duty status report, he recommended limited-duty restrictions to deliver
express mail. In a report dated December 13, 2011, Dr. Anstadt diagnosed chest wall strain and
contusion of the thoraxand continued appellant’s work restrictions. Chest and rib x-rays were
negative. On December 27, 2011 appellant was released to full duty by Dr. Anstadt,who noted
that her problems had resolved, recommended continued home exercise and released her from
his care.
In a December 14, 2012 report, Dr. Samuel Balderman, a Board-certified surgeon and
associate of Dr. Anstadt, noted a November 22, 2011 injury date and advised that appellant
returned for a recheck. He advised that she was working within her duty restrictions and was
having difficulty with the selected job functions. Dr. Balderman diagnosed lumbar strain. He
noted that lumbar spine x-rays were negative. In a duty status report also dated December 14,
2012, Dr. Balderman provided restrictions.
On December 18, 2012appellant filed a notice of recurrence (Form CA-2a) alleging that
on December 11, 2012 she had a recurrence of her November 22, 2011 work injury.She stopped
work on December 18, 2012. Appellant noted that it “happened after a busy day at work and
into the evening.”She explained that she had similar symptoms from her original injury and the
right side ailments were the same. The employing establishment advised that appellant returned
to full-time, full duty after her November 22, 2011 injury.
In a duty status report dated December 28, 2012, Dr. Aharon Wolf, Board-certified in
preventive medicine and an associate of Dr. Anstadt, noted that appellant presented with
complaints about her back which was injured on November 22, 2011. Appellant reported the
history of her injury and complained of thoracic pain and midline lumbosacral pain. Dr. Wolf
noted that she had been working with restrictions and was having difficulty with selected job
functions. Heattached December 18, 2012 work restrictions. In a January 4, 2013 report,
Dr. Wolf diagnosed thoracic strain and cervical pain. He opined that “within a degree of medical
probability, I conclude that the aforementioned diagnosis(es) is/are causally and proximally
related to the work-related injury.The mechanism of injury and the description of the incident are
consistent. It is more likely than not that the diagnosis(es) are the result of the work[-]related
injury.” Dr. Wolf indicated that maximum medical improvement might be achieved in three
weeks. In a January 4, 2013 duty status report, he continued the restrictions.

2

By letter dated January 11, 2013, OWCP noted that appellant’s claim initially had
appeared to be a minor injury resulting in minimal or no lost time from work and her claim was
administratively approved to allow payment of a limited amount of medical expenses. However,
appellant’s claim was now being reopened because she had filed a claim of recurrence. By letter
of January 11, 2013,OWCP informed herof the type of evidence needed to support her original
traumatic claim and requested that she submit such evidence within 30 days. On January 18,
2013 it advised appellant of the type of medical evidence needed to establish a claim for a
recurrence of disability from the original claim. OWCP advised her that, if she had a new injury
or exposure, she should file a new notice of injury.
A January 15, 2013 magnetic resonance imaging (MRI) scan of the cervical spine,
revealed a C6-7 broad-based central disc protrusion with very slight superior migration of disc
material to lower C5 that was abutting the cord but not altering its signal. There was a tiny focal
central disc protrusion at C3-4 not abutting nor distorting the cord with a minor uncinate spurring
at several levels and facet degenerative changed to the left at C4-5 and C5-6.
In a January 30, 2013 statement, appellant described her recurrence. She noted that she
was processing packages during the Christmas holiday. Appellant indicated that she handled all
of the packages that were approximately 5 to 30 pounds and she worked alone. Shestated that, at
the time of the recurrence, she was not on light duty and she was working her full eight hours on
a busy customer service window. Appellant explained that she believed that her recurrence was
a result of her original injury, due to the fact that the pain had reappeared at the same place on
her neck and back and the right side of her head with the same symptoms. She indicated that the
symptoms would come and go and they worsened if she continued to have a busy day handling
varied weight packages. Appellant denied any other injuries and explained that the flair up of
the right side of her back and neck was her only recurring pain.
In a February 6, 2013 treatment note, Dr. Wolf noted appellant’s history of injury and
treatment and that she was released to full duty on December 27, 2011. He advised that, on
December 14, 2012, she returned with increased symptoms of pain since being back to work full
duty. Dr. Wolf indicated that appellant had a mild decrease of range of motion in all planes due
to pain. He opined that it was “assumed that these symptoms are most probably not from a new
injury since they are the same symptoms as prior and there was no new injury event since last
event.” Dr. Wolf explained that since physical therapy previously helped appellant to return to
full duty, it was decided to continue another round of therapy. Hediagnosed thoracic strain and
cervical pain and prescribed physical therapy. OWCP also received physical therapy reports.
On February 15, 2013 OWCP accepted the claim for cervical sprain, thoracic sprain,
lumbar sprain and contusion of trunk.
By decision dated February 25, 2013, OWCP denied appellant’s claim for a recurrence of
disability. It found that she had not established that she was disabled due to a worsening of her
accepted conditions.

3

LEGAL PRECEDENT
Section 10.5(x) of OWCP’s regulations provide that a recurrence of disability means an
inability to work after an employee has returned to work, caused by a spontaneous change in a
medical condition which had resulted from a previous injury or illness without an intervening
injury or new exposure to the work environment that caused the illness.2
An individual who claims a recurrence of disability resulting from an accepted
employment injury has the burden of establishing that the disability is related to the accepted
injury. This burden requires furnishing medical evidence from a physician who, on the basis of a
complete and accurate factual and medical history, concludes that the disabling condition is
causally related to the employment injury and who supports that conclusion with sound medical
reasoning.3
An award of compensation may not be based on surmise, conjecture or speculation.
Neither the fact that appellant’s claimed condition became apparent during a period of
employment nor his belief that his condition was aggravated by his employment is sufficient to
establish causal relationship.4
ANALYSIS
OWCP accepted that appellant sustained claim for cervical sprain, thoracic sprain,
lumbar
sprain
and
contusion
of
trunk
in
the
performance
of
duty
onNovember 22, 2011.Appellant returned to full duty on December 27, 2011. She filed a notice
of recurrence of disability onDecember 18, 2012 alleging disability beginning that date due to
her accepted injuries.Appellant, however, did not submit sufficient reasoned medical evidence to
establish that herpresent condition was causally related to her accepted injury.
Appellant alleged that she was processing packages for the Christmas holiday at the
employing establishment, which weighed between 5 and 30 pounds. She confirmed that, at the
time of the recurrence on December 11, 2012, she was not on a light duty status and was working
her full eight hours as a customer service representative.5
In support of her claim for a recurrence on December 11, 2012 appellant submitted
several reports from Dr. Wolf. In his January 4, 2013 report, Dr. Wolfdiagnosed thoracic strain
and cervical pain. He opined that “within a degree of medical probability, I conclude that the
aforementioned diagnosis(es) is/are causally and proximally related to the work-related injury.
The mechanism of injury and the description of the incident are consistent. It is more likely than
2

20 C.F.R. § 10.5(x); seeTheresa L. Andrews, 55 ECAB 719 (2004).

3

Dennis E. Twardzik, 34 ECAB 536 (1983); Max Grossman, 8 ECAB 508 (1956); 20 C.F.R. § 10.104.

4

Walter D. Morehead, 31 ECAB 188 (1986).

5

The Board notes that if appellant is alleging that her current conditions are related to a new work incident rather
than a spontaneous change in her work-related conditions, she may wish to file a traumatic injury claim. See
Cecelia M. Corely, 56 ECAB 662 (2005).

4

not that the diagnosis(es) are the result of the work[-]related injury.”However, Dr. Wolfdid not
provide any explanation to support his conclusion that appellant had an exacerbation of her
underlying symptoms attributable to the originally accepted injury. He also did not appear to
have a complete history as she has not offered an explanation as to how she sustained her
recurrence other than to say that she was processing packages weighing between 5 and 30
pounds. The Board has held that medical opinions based upon an incomplete history have little
probative value.6
Likewise, in a February 6, 2013 treatment note, Dr. Wolf advised that on December 14,
2012 appellant returned with increased symptoms of pain since being back to work full
dutywithrestrictions. He indicated that she had a mild decrease of range of motion in all planes
due to pain. Dr. Wolf opined that it was “assumed that these symptoms are most probably not
from a new injury since they are the same symptoms as prior and there was no new injury event
since last event.”He diagnosed thoracic strain and cervical pain and prescribed physical therapy.
The Board finds that this report is lacking as there is no medical rationale to support a recurrence
of disability on December 18, 2012. Dr. Wolf did not explain how appellant had a spontaneous
change in her accepted conditions that caused or contributed to her disability. The need for
medical reasoning is particularly important where Dr. Anstadt previously opined that her
condition had resolved by December 27, 2011 and that she could work without restriction.
Other reports from Dr. Wolf, such as work restriction and duty status reports, are
insufficient to establish the claimas they do not provide any clear opinion regarding why
appellant could not work due to her accepted conditions. To establish that a claimed recurrence
was caused by the accepted injury, medical evidence of bridging symptoms between the present
condition and the accepted injury must support the physician’s conclusion of a causal
relationship.7 Dr. Wolf did not specifically address the cause of the diagnosed conditions or
relate the conditions to appellant’s November 22, 2011 employment injury and thus his reports
are of little probative value.8 Furthermore, Dr. Balderman’s December 14, 2012 report, while
noting her November 22, 2011 injury date and that she had difficulty with the selected job
functions, did not specifically address how she had a spontaneous change in her accepted
conditions that caused disability. Thus, this report is insufficient to establish the claim.
Other medical reports, including diagnostic reports, are insufficient to establish
appellant’s claim for a recurrence of disability as they do not specifically address how any
condition on or after December 11, 2012is causally related to the original employment injury.9

6

See Vaheh Mokhtarians, 51 ECAB 190 (1999).

7

Ricky S. Storms, 52 ECAB 349 (2001).

8

Linda I. Sprague, 48 ECAB 386 (1997) (medical evidence that does not offer any opinion regarding the cause of
an employee’s condition is of diminished probative value on the issue of causal relationship).
9

Jaja K. Asaramo, 55 ECAB 200 (2004) (medical evidence that does not offer any opinion regarding the cause of
an employee’s condition is of diminished probative value on the issue of causal relationship).

5

OWCP also received several physical therapy reports. However, the reports of therapists
have no probative value on medical questions because a therapist is not a physician as defined by
5 U.S.C. § 8101(2) and, therefore, is not competent to render a medical opinion.10
Consequently, appellant has not met his burden of proof in establishing her claim for a
recurrence of disability beginning December 11, 2012 causally related to the work injury of
November 22, 2011.
CONCLUSION
The Board finds that appellant did not meet herburden of proof to establish a recurrence
of disability beginning December 11, 2012 causally related to her November 22, 2011
employment injury.
ORDER
IT IS HEREBY ORDERED THATthe February 25, 2013 decision of the Office of
Workers’ Compensation Programsis affirmed.
Issued: November 25, 2013
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

10

See Barbara J. Williams, 40 ECAB 649, 657 (1988) (physical therapist); 5 U.S.C. § 8101(2) (the term
“physician” includes surgeons, podiatrists, dentists, clinical psychologists, optometrists, chiropractors and
osteopathic practitioners within the scope of their practice as defined by state law).

6

